Exhibit 10.1

 

SECOND AMENDMENT (this “Second Amendment”)

 

Dated November 20, 2018

 

to:

 

that certain AGREEMENT FOR THE PROVISION OF A LOAN FACILITY OF UP TO US$
20,000,000 by and among Kreos Capital V (Expert Fund) L.P. (“Kreos”) and ReWalk
Robotics Ltd. (the “Borrower”, and together with Kreos, the “Parties”), dated as
of December 30, 2015, as amended by a First Amendment dated June 9, 2017 (as may
be further amended, the “Loan Agreement”).

 

WHEREAS:

 

A.As of November 18, 2018, the outstanding principal amount of the Loan under
the Loan Agreement is US$ 9,690,412.36 (the “Outstanding Principal”). For the
avoidance of doubt the aforementioned amount does not include the amount
outstanding under the Note (as defined in Preamble B below); and

 

B.In accordance with the First Amendment dated June 9, 2017 to the Loan
Agreement, the parties restructured the Loan, and the Borrower issued to Kreos a
Secured Convertible Promissory Note (the “Note”); and

 

C.In accordance with a Waiver dated September 3, 2018, Kreos agreed, subject to
the conditions specified therein, to defer the payments under the Loan Agreement
and the Note that would otherwise be payable on September 3, 2018, and such
payments were subsequently made in accordance with the terms of the Waiver; and

 

E.The Parties wish to (i) provide for prepayment of the Note, and (ii) further
restructure the Loan by changing the payment schedule for repayment of the Loan;
and

 

F.The Parties wish to enter into this Second Amendment to amend the Loan
Agreement in accordance with the above and as further detailed herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the Parties hereby agree as follows:

 

1. Definitions

 

Unless otherwise defined herein, capitalized terms used but not defined in this
Second Amendment shall have the meaning ascribed to them in the Loan Agreement.

 





 

 

2. Repayment of Note

 

On the date hereof, the Borrower shall prepay the Note by paying to Kreos the
total amount of US$ 3,600,000. Kreos agrees that such payment shall constitute
payment in full of all amounts payable under the Note, including without
limitation principal, interest and End of Loan Payments, and that upon receipt
of such payment (i) Kreos shall have no further claim against the Borrower with
respect to the Note, and (ii) Kreos shall promptly cancel the Note and return
the cancelled original Note to the Borrower. To facilitate efficient closing,
the Borrower and Kreos hereby agree that the purchase price previously committed
to be paid by Kreos for the purchase of 12,000,000 units (the “Units”) and/or
pre-funded units (the “Pre-Funded Units”; each Pre-Funded Unit consisting of one
‘pre-funded warrant’ and one ‘common warrant’ as described in the “Form S-1,” as
defined below) in the Borrower’s offering pursuant to its effective registration
statement on Form S-1 (File No. 333-227852) (“Form S-1”) and an underwriting
agreement, dated November 16, 2018, between the Borrower and H.C. Wainwright &
Co. LLC, as representative of the underwriters named therein (the
“Representative”), will be netted against the repayment of the Note by the
Borrower, such that (i) the Borrower will not be required to transfer funds to
Kreos, (ii) Kreos will not be required to transfer funds to the Representative,
and the Borrower will confirm to the Representative that it has received the
consideration for the Units or Pre-Funded Units purchased by Kreos for an
aggregate purchase price, at the applicable public offering price (i.e. up to
$0.30 per Unit or up to $0.29 per Pre-Funded Unit), of US$ 3,600,000, (iii) the
Borrower will be solely responsible for satisfying any obligation to the
Representative with respect to the underwriting discounts and commissions
relating to the Units or Pre-Funded Units so purchased by Kreos, and (iv) any
balance of the Note not netted as provided in clauses (i) and (ii) above will,
upon Kreos’ exercise of the pre-funded warrants contained in the Pre-Funded
Units, be netted by the Borrower against the exercise price of such pre-funded
warrants, such that Kreos will not be required to transfer funds to the Borrower
for the exercise price of such pre-funded warrants.

 

3. Restructure of Loan

 

The Parties agree that, effective as of the date hereof:

 

3.1.Outstanding Principal

 

The repayment of the Outstanding Principal shall be in accordance with the
repayment schedule attached hereto as Appendix B (the “New Repayment Schedule”),
which shall supersede and replace any and all existing Repayment Schedules.

 

3.2.Prepayments

 

Section 5.4 of the Loan Agreement shall be replaced with the following:

 

“The Borrower shall be entitled to prepay the Loan, in whole but not in part,
subject to the following conditions:

 

a)The Borrower shall submit to Kreos an irrevocable written notice for
prepayment of the Loan, at least thirty (30) days in advance, indicating the
amount to be prepaid (the “Prepayment Sum”) and the date of prepayment, provided
that such prepayment shall be made on the last day of a calendar month;

 

b)In the event that the Borrower prepays the Loan in accordance with this
Section 5.4, the Prepayment Sum shall be the outstanding principal of the Loan
(without any interest) plus  (i) in case prepayment is made within twelve (12)
months of the date of the Second Amendment to this Loan Agreement, an amount of
5% of the outstanding principal of the Loan Facility Amount at that time; or
(ii) in case prepayment is made more than twelve (12) months after, but within
twenty-four (24) months of, the date of the Second Amendment to this Loan
Agreement, an amount equal to 3% of the outstanding principal of the Loan at
that time; or (iii) in case prepayment is made more than twenty-four (24) months
the date of the Second Amendment to this Loan Agreement, an amount equal to 1%
of the outstanding principal of the Loan at that time.

 



- 2 -

 

 

c)The Borrower shall also pay Kreos:

 

(1)the End of Loan Payment;

 

(2)all unpaid Transaction Fee (if any); and

 

(3)all other sums payable by the Borrower to Kreos under the Loan Agreement
(including without limitations the fees and payment to be made according to the
provisions of Sections ‎10 and ‎11 of the Loan Agreement).”

 

4. Amendment of Warrant

 

Simultaneously with the execution of this Second Amendment, the parties are also
entering into an amendment to the Warrant Instrument that was issued pursuant to
the Loan Agreement.

 

5. No Default

 

Kreos hereby consents that the restructure of the Loan as set forth herein shall
not constitute an Event of Default, a breach of any representation or warranty
on the part of Borrower, or a failure of any condition in the Loan Agreement or
the Security Documents.

 

6. Survival of Provisions

 

Except as otherwise expressly amended hereby as set forth above, the terms,
conditions, agreements and provisions set forth in the Loan Agreement and the
Security Documents and all other documents executed in connection therewith
shall remain in full force and effect.

 

7. General Provisions

 

7.1.Expenses

 

The Borrower shall bear the costs and expenses, including legal expenses,
incurred by Kreos in connection with the negotiation and execution of this
Second Amendment and any other document and/or agreement that may be required in
order to implement the foregoing up to US$5,000 plus VAT.

 

7.2.Entire Agreement

 

This Second Amendment shall be deemed for all intents and purposes as an
integral part of the Loan Agreement. The Loan Agreement, as amended by the First
Amendment and this Second Amendment, together with all ancillary documents
thereunder, constitutes the entire agreement of the parties hereto with respect
to the subject matter hereof and supersedes all prior agreements and
undertakings, both written and oral, between the parties hereto with respect to
the subject matter hereof. In the event of any contradiction between the terms
of the Loan Agreement and the terms of this Second Amendment, the terms of this
Second Amendment shall prevail.

 

7.3.Counterparts

 

This Second Amendment may be executed in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Second Amendment by facsimile or email shall be effective
as delivery of a manually executed counterpart of this Second Amendment.

 

-– Signature page follows –

 

- 3 -

 

 

IN WITNESS WHEREOF, the undersigned have executed this SECOND AMENDMENT as of
the date set forth above.

 



BORROWER         Signed       /s/ Ori Gon   For and on behalf of         REWALK
ROBOTICS LTD.         Name:  Ori Gon                   Title: Chief Financial
Officer         KREOS         Signed /s/ Raoul Stein   For and on behalf of    
    KREOS CAPITAL V (Expert Fund) L.P.         Name: Raoul Stein         Title:
General Partner  

 

- 4 -

 

 

Appendix A

 

New Repayment Schedule

 



Date  Capital   Interest   Total   Gross loan balance   Net loan balance  20 Nov
18   0.00    0.00    0.00    9,690,412.36    8,768,831.10  1 Dec 18 
 423,082.64    113,684.94    536,767.59    9,267,329.72    8,345,748.45  1 Jan
19   139,690.10    128,693.69    268,383.79    9,127,639.62    8,206,058.35  1
Feb 19   140,941.49    127,442.30    268,383.79    8,986,698.13    8,065,116.86 
1 Mar 19   142,204.09    126,179.70    268,383.79    8,844,494.04  
 7,922,912.77  1 Apr 19   143,478.00    124,905.79    268,383.79  
 8,701,016.04    7,779,434.77  1 May 19   144,763.33    123,620.47  
 268,383.79    8,556,252.71    7,634,671.45  1 Jun 19   146,060.16  
 122,323.63    268,383.79    8,410,192.55    7,488,611.28  1 Jul 19 
 147,368.62    121,015.17    268,383.79    8,262,823.93    7,341,242.66  1 Aug
19   148,688.80    119,695.00    268,383.79    8,114,135.13    7,192,553.86  1
Sep 19   150,020.80    118,362.99    268,383.79    7,964,114.33    7,042,533.06 
1 Oct 19   151,364.74    117,019.06    268,383.79    7,812,749.59  
 6,891,168.33  1 Nov 19   152,720.71    115,663.08    268,383.79  
 7,660,028.88    6,738,447.61  1 Dec 19   154,088.84    114,294.96  
 268,383.79    7,505,940.05    6,584,358.78  1 Jan 20   412,085.42  
 112,914.58    525,000.00    7,093,854.62    6,172,273.35  1 Feb 20 
 415,777.02    109,222.98    525,000.00    6,678,077.60    5,756,496.33  1 Mar
20   419,501.69    105,498.31    525,000.00    6,258,575.91    5,336,994.64  1
Apr 20   423,259.73    101,740.27    525,000.00    5,835,316.19    4,913,734.92 
1 May 20   427,051.43    97,948.57    525,000.00    5,408,264.76  
 4,486,683.49  1 Jun 20   430,877.10    94,122.90    525,000.00  
 4,977,387.66    4,055,806.39  1 Jul 20   434,737.04    90,262.96  
 525,000.00    4,542,650.62    3,621,069.36  1 Aug 20   438,631.56  
 86,368.44    525,000.00    4,104,019.07    3,182,437.80  1 Sep 20 
 442,560.96    82,439.04    525,000.00    3,661,458.10    2,739,876.83  1 Oct
20   446,525.57    78,474.43    525,000.00    3,214,932.53    2,293,351.26  1
Nov 20   450,525.70    74,474.30    525,000.00    2,764,406.83    1,842,825.56 
1 Dec 20   454,561.66    70,438.34    525,000.00    2,309,845.17  
 1,388,263.91  1 Jan 21   458,633.77    66,366.23    525,000.00  
 1,851,211.40    929,630.13  1 Feb 21   462,742.37    62,257.63    525,000.00  
 1,388,469.04    466,887.77  1 Mar 21   466,887.77    58,112.23    525,000.00  
 921,581.27    0.00 

 



- 5 -

